Order filed December 19, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00988-CV
                                   ____________

                    T.C.M.A. TRUCKING, INC., Appellant

                                         V.

                            FELIX A. AUZ, Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-18908


                                   ORDER

      Appellant filed a notice of appeal November 2, 2013. The clerk’s record was
filed December 13, 2013. To date, the filing fee of $195.00 has not been paid.
Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before January 7, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM




                                          2